Citation Nr: 0115434	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of spinal 
meningitis.

2. Entitlement to service connection for dermatophytosis, 
claimed as knots on leg and loss of fingernails, to include 
as secondary to exposure to Agent Orange.

3. Entitlement to an initial rating in excess of 30 percent 
for service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 through 
October 1971.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This appeal arises from a September 1999 rating decision of 
the RO in Little Rock, Arkansas which denied entitlement to 
service connection for residuals of spinal meningitis, denied 
entitlement to service connection for dermatophytosis and 
granted service connection for posttraumatic stress disorder, 
assigning a 30 percent disability evaluation for that 
condition.  The veteran expressed disagreement with the 
denials for service connection for the residuals of spinal 
meningitis and dermatophytosis in October 1999.  A SOC was 
issued in October 1999.  A substantive appeal was received in 
June 2000.  In December 1999 he expressed his disagreement 
with the initial rating assigned for PTSD.  An SOC was issued 
in July 2000.  The veteran perfected his appeal of this issue 
in September 2000.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2. The veteran's service medical records do not reflect that 
the veteran was treated for spinal meningitis while in 
service.

3. The veteran's narrative history reported to a VA physician 
in 1998 reflects he was treated for spinal meningitis in 
1978.

4. The veteran's service medical records do not reflect that 
he was treated for dermatophytosis, or knots on legs and loss 
of finger nails, in service.

5. The veteran's narrative history reported to a VA physician 
in 1998 reflects that he developed dermatophytosis in 1980.

6. The medical evidence of record does not contain findings 
showing that the veteran has flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; or disturbances of motivation and 
mood, due to PTSD.


CONCLUSION OF LAW

1. The veteran did not incur spinal meningitis in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2000).

2. The veteran did not incur dermatophytosis, claimed as 
knots on legs and loss of fingernails, in service. 
38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2000).

3. The criteria for an evaluation in excess of 30 percent for 
PTSD were not met during the appeal period.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126 and 4.130 (Diagnostic Code 9411 (2000)).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, reveals that he served on 
active duty in the United States Army from February 1970 to 
October 1971, including service in the Republic of Vietnam.

A review of the veteran's service medical records revealed no 
treatment for spinal meningitis or skin conditions involving 
hands, feet or legs while in service.

In May 1998, the veteran filed a claim for entitlement to 
service connection for "PTSD - Knots in back of legs - Loss 
of finger nails - Spinal Meningitis".  The veteran did not 
identify any civilian physicians and or hospitals where he 
had received treatment for these conditions.

In July 1998, the veteran underwent three VA examinations in 
connection with his claim.  The veteran was examined by a 
neurologist for his claim relating to residuals from spinal 
meningitis.  The physician noted that a review of the 
veteran's claims file revealed that the file was devoid of 
information relating to spinal meningitis in service.  The 
veteran reported a hospitalization for spinal meningitis in 
1978, seven years subsequent to his discharge from service.  
He reported a full recovery, but has since suffered chronic 
headaches.  The findings from the neurological examination of 
the veteran were within normal limits.  The physician was 
unable to relate the veteran's 1978 spinal meningitis to his 
military service.

The veteran was also examined for VA purposes in August 1998 
regarding his claim for knots in the backs of his legs and 
loss of fingernails.  The veteran stated that he first 
noticed changes in his hands and feet in the early 1980's.  
He reported recurrent episodes of peeling and separation of 
the nails and blisters.  He claimed to have been treated at 
VA Medical Center (VAMC) in Little Rock, Arkansas in the 
early 1990's and received an oral medication.  Upon physical 
examination, the veteran was found to have some mild peeling 
on the plantar surface of the feet, and onycholysis of the 
nails on both great toes.  The examiner's impression was that 
the veteran had chronic dermatophytosis, also involving the 
nails.

The veteran also underwent a VA psychiatric examination in 
connection with his claim for entitlement to service 
connection for PTSD in August 1998.  The veteran's narrative 
history included complaints of nightmares occurring 
approximately once per month.  He was presently married for 
the second time and had been unemployed since February 1998.  
He reported treatment at the VA Mental Hygiene Clinic and 
that he was currently taking an antidepressant.  He stated 
that the medication had helped reduce the frequency of his 
nightmares, which had previously occurred 1 or 2 times per 
week.  He reported experiencing intrusive thoughts about the 
war, generally relating to an incident in which some of his 
buddies were in a helicopter which was blown up.  He 
described himself as jumpy and not liking crowds.  He 
reported "hardly ever" going to restaurants, but 
occasionally going to stores.  He related his most traumatic 
experience in Vietnam that involved an accident in which his 
friends were killed when the helicopter they were in struck 
the belly of an airplane.  The veteran observed this incident 
from the ground while he was refueling helicopters.

The examiner's report reflects the veteran was casually 
dressed, with an amiable disposition, but did appear anxious.  
He did not exhibit an unusual pattern of speech or any 
unusual mannerisms.  The veteran was well oriented to time 
and place; no hallucinations were disclosed and no delusional 
thinking was suspected.  He denied any current suicidal 
feelings, but did report some homicidal feelings.

The examiner noted that the veteran's thought processes and 
associations were logical and no confusion was exhibited.  
There was no gross impairment of memory and his judgment was 
not impaired.  The report concluded with a diagnosis of 
chronic PTSD and a GAF score of 53.

Medical treatment reports dated from December 1998 through 
December 1999, from VAMC, Little Rock have been associated 
with the claims file.  These records substantiate the 
narrative history the veteran reported to the VA examiner and 
show that he was under treatment for PTSD symptoms in October 
1998.

In December 1999, the veteran was again examined for VA 
purposes in connection with his claim regarding PTSD.  The 
veteran's narrative history included complaints of nightmares 
occurring approximately once every two weeks.  He was still 
married.  He stated that for the past two years he had been 
working with his wife, assisting her in cleaning houses.  He 
was reportedly being followed at the VA Mental Hygiene 
Clinic, but was not currently taking any medications.  He 
reported experiencing intrusive thoughts about the war, 
generally relating to an incident in which his friend was 
killed.  He described himself as jumpy and not liking crowds.  
He reported that he did not go to restaurants, and only went 
to a store if necessary.  When he was not working, he spent 
his time doing yard work or hunting and fishing.  He had a 
few friends and visited with his family.

The examiner's report reflects the veteran was casually 
dressed, with an amiable disposition, but he did appear 
anxious.  He did not exhibit an unusual pattern of speech or 
any unusual mannerisms.  The veteran was well oriented to 
time and place; no hallucinations were disclosed and no 
delusional thinking was suspected.  He denied any current 
suicidal or homicidal feelings, but did report experiencing 
such feelings in the past.

The examiner noted that the veteran's thought processes and 
associations were logical and no confusion was exhibited.  
There was no gross impairment of memory and his judgment was 
not impaired.  The report concluded with a diagnosis of 
chronic PTSD and a GAF score of 53.

II.	Analysis

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for its 
consideration of this new law's implications.  In this 
regard, the Board observes that the record includes the 
reports from VA examinations conducted in connection with 
these claims, the veteran's service medical records, and an 
acknowledgment from the veteran that no additional medical 
records exist that are relevant to his claims.  Moreover, it 
appears that the RO has informed the veteran, by means of the 
statement of the case issued during the course of this 
appeal, of that evidence which would be necessary to 
substantiate his claims.  Accordingly, VA has met its duty to 
assist in developing the facts pertinent to this appeal under 
the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, and no further development in this 
regard is required.

A.	Service Connection Claims

In general, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during a 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

1.	Spinal Meningitis

The medical evidence does not support the veteran's 
contention that he had any treatment or diagnosis of spinal 
meningitis while in service.  The veteran reported to the VA 
examiner that he was hospitalized for meningitis in 1978, 
seven years subsequent to his discharge from service.  The 
examiner was unable to related any residuals or spinal 
meningitis to service.  The veteran informed the RO in 
February 2001, that there are no other medical records that 
are relevant to this claim.  Therefore, the Board concludes 
that the evidence of record regarding the veteran's spinal 
meningitis does not support a finding that this disorder was 
incurred in service.  Accordingly, service connection for 
spinal meningitis is denied.  38 C.F.R. § 3.303 (2000).

	2.	Dermatophytosis

The medical evidence does not support the veteran's claim 
that he incurred a skin disorder during service.  The veteran 
reported to the VA examiner that he first noticed symptoms in 
the early 1980's, 10 years subsequent to his discharge from 
service.  The claims file does not contain any evidence that 
establishes a nexus between the veteran's service and any 
type of current skin disorder.  The veteran has informed the 
RO in February 2001, that there are no other medical records 
that are relevant to this claim.  Therefore, the Board 
concludes that the evidence of record does not establish a 
link between any inservice event and a post-service skin 
disorder.  Accordingly, service connection for 
dermatophytosis is denied.  38 C.F.R. § 3.303 (2000).

Regarding any contention that the veteran's claimed skin 
disability is due to his in-service exposure to Agent Orange, 
the Board observes that dermatophytosis is not among those 
disabilities listed under applicable regulation as one for 
which service connection may be presumed, where the evidence 
otherwise shows the veteran's exposure to Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  Likewise, there 
is no competent medical evidence reflecting that any medical 
professional is of the opinion that the veteran's claimed 
disability is due to his exposure to Agent Orange.  Under 
these circumstances, there is no basis for concluding that 
service connection for the claimed disability, as due to 
Agent Orange exposure, is warranted.  


B.	Increased Initial Rating for Service-Connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. §§ 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify various 
disabilities.  38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history, and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected PTSD, rather than as a disagreement with 
the original rating award for this condition.  Nonetheless, 
the Board concludes that the RO's statement of the case 
(SOC), dated in July 2000, provided the appellant with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation herein.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation herein 
and rendering a decision regarding the same.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran's PTSD is evaluated under the provisions of 
38 C.F.R. § 4.30, Diagnostic Code 9411 (2000).  Under this 
code, a 30 percent rating for PTSD is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The evidence does not show that the veteran displays 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and disturbances of motivation 
and mood.  He reported socializing with a few friends and 
family and working with his wife.  Therefore, the Board finds 
that the veteran's symptoms do not meet the criteria that 
would warrant a 50 percent rating, and that at no time during 
the appeal period were these criteria met.  Accordingly, the 
veteran's claim in this regard must be denied.  



ORDER

Service connection for spinal meningitis is denied.

Service connection for dermatophytosis is denied.

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

